Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 01/21/2022 has been entered. Claims 1-5, 7-10, and 12-20 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 11/23/2021. 
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 14 and 16-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 15, directed the method of using the product, requires all the limitations of an allowable product claim, and has NOT been rejoined.  
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 11/06/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zeba Ali on 02/02/2022. 
The application has been amended as follows: 
Claim 7 is cancelled.
Claim 13 is cancelled.
Claim 15 is cancelled.
Claim 19 is cancelled.
Claim 20 is cancelled.
Claim 1 is amended to recite:
Claim 1: A catheter assembly comprising: 
a stylet having an open distal end and an open proximal end, 
a catheter including a longitudinally extending wall with an inner surface and an outer surface, the inner surface of the wall (a) defining a bore having a longitudinal axis and extending longitudinally through the catheter and (b) at least partially defining a first lumen in the bore sized and configured to receivethe stylet and a laterally adjacent second lumen in the bore sized and configured to receive an infusate, at least one of the first lumen and the second lumen communicating with an opening in the outer surface of the wall adjacent a distal end of the catheter, and 
.
Claim 4, lines 3-4, “a portion of the membrane” is amended to “the portion of the membrane”
Claim 8 is amended to recite:
Claim 8: A catheter assembly comprising: 
a stylet having an open distal end and an open proximal end, 
a catheter including a longitudinally extending wall with an inner surface and an outer surface, the inner surface of the wall (a) defining a bore having a longitudinal axis and extending longitudinally through the catheter and (b) at least partially defining a first lumen in the bore sized and configured to receivethe stylet and a laterally adjacent second lumen in the bore sized and configured to receive an infusate, the second lumen communicating with an opening in the outer surface of the wall adjacent a distal end of the catheter, and 
a flexible membrane extending longitudinally through the bore, the membrane including a first major side surface presented toward the second lumen and an opposite second major side surface present toward the first lumen, the membrane being attached to the wall of the catheter adjacent opposed edges of the first major side surface throughout a majority of a longitudinal extent of the membrane so as to separate the bore into the first lumen and the second lumen, the membrane extending transversely of the bore and being attached to the wall along a distal portion of the membrane so as to close a distal end of the first lumen, at least a .
Claim 9, lines 3-4, “a portion of the membrane” is amended to “the portion of the membrane”
Claim 14, line 3, “a stylet” is amended to “the stylet”
Claim 14, line 5, “a distal end” is amended to “the distal end”
Claim 16, line 1, “A method according to claim 15” is amended to “A method according to claim 14”
Claim 18, line 3, “a portion of the membrane” is amended to “the portion of the membrane”
Allowable Subject Matter
Claims 1-5, 8-10, 12, 14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art of record is U.S. Patent 6,312,374 to Von Hoffman.  Von Hoffman teaches all of the elements of claim 1, as discussed in the previous Final Rejection, but is silent regarding the stylet having an open distal end and an open proximal end.  Stylets with open proximal ends and open distal ends are known in the art, such as in U.S. Patent No. 6,450,937 to Mercereau.  Mercereau teaches an analogous invention with a stylet for delivering radiation seeds or pellets (Col. 2, lines 33-36; Fig. 6-9, element 42 is the stylet) wherein the stylet has an open distal end and an open proximal end (Fig. 6-9), but it would not have been obvious to one of ordinary skill in the art to modify Von Hoffman’s stylet to have an open proximal end and an open distal end as there is no disclosed motivation to incorporate the recited features into the device of Von Hoffman.   Mercereau teaches an open distal end such that the radiation pellets can be delivered from the open distal end to the patient, as in Fig. 12.  However, the stylet in von Hoffman is disclosed within a closed lumen and therefore would 
Regarding Claim 8, the closest prior art of record is U.S. Patent 6,312,374 to Von Hoffman.  Von Hoffman teaches all of the elements of claim 1, as discussed in the previous Final Rejection, but is silent regarding the stylet having an open distal end and an open proximal end.  Stylets with open proximal ends and open distal ends are known in the art, but it would not have been obvious to one of ordinary skill in the art to modify Von Hoffman’s stylet to have an open proximal end and an open distal end as there is no motivation to incorporate the recited features into the device of Von Hoffman.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783